Case 1:18-cv-01689-CFC-SRF Document 293 Filed 07/13/20 Page 1 of 4 PageID #: 2087




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  BOEHRINGER INGELHEIM                     )
  PHARMACEUTICALS INC., BOEHRINGER         )
  INGELHEIM INTERNATIONAL GMBH and         )
  BOEHRINGER INGELHEIM                     )
  CORPORATION,                             )
                                           )
              Plaintiffs,                  )
                                           )
      v.                                   )   C.A. No. 18-1689 (CFC)
                                           )   CONSOLIDATED
  MANKIND PHARMA LTD., LIFESTAR            )
  PHARMA LLC, LUPIN LTD., LUPIN            )
  PHARMACEUTICALS, INC., ALKEM             )
  LABORATORIES LTD., AUROBINDO             )
  PHARMA LTD., AUROBINDO PHARMA            )
  USA, INC., LAURUS LABS LTD.,             )
  LAURUS GENERICS INC., ALEMBIC            )
  PHARMACEUTICALS LTD., ALEMBIC            )
  PHARMACEUTICALS, INC., ZYDUS             )
  PHARMACEUTICALS (USA) INC., CADILA       )
  HEALTHCARE LIMITED, MACLEODS             )
  PHARMACEUTICALS LTD., MACLEODS           )
  PHARMA USA, INC., SUN                    )
  PHARMACEUTICAL INDUSTRIES                )
  LIMITED, SUN PHARMACEUTICAL              )
  INDUSTRIES, INC., DR. REDDY’S            )
  LABORATORIES, LTD., DR. REDDY’S          )
  LABORATORIES, INC., AIZANT DRUG          )
  RESEARCH SOLUTIONS PRV. LTD., MSN        )
  LABORATORIES PRIVATE LTD., MSN           )
  PHARMACEUTICALS INC., ANNORA             )
  PHARMA PRIVATE LTD., HETERO USA          )
  INC., PRINSTON PHARMACEUTICAL INC.,      )
  INVAGEN PHARMACEUTICALS, INC.,           )
  CIPLA LIMITED and CIPLA USA, INC.,       )
                                           )
              Defendants.                  )
Case 1:18-cv-01689-CFC-SRF Document 293 Filed 07/13/20 Page 2 of 4 PageID #: 2088




       PLAINTIFFS BOEHRINGER INGELHEIM PHARMACEUTICALS INC.,
           BOEHRINGER INGELHEIM INTERNATIONAL GMBH, AND
    BOEHRINGER INGELHEIM CORPORATION’S NOTICE OF DEPOSITION TO
   AMIT BANSAL OF MANKIND PHARMA LTD. AND/OR LIFESTAR PHARMA LLC

         PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 30(b)(1) and

  the Local Court Rules for the United District Court for the District of Delaware, Plaintiffs

  Boehringer Ingelheim Pharmaceuticals Inc., Boehringer Ingelheim International GmbH, and

  Boehringer Ingelheim Corporation, (collectively “Boehringer” or “Plaintiffs”) will take the

  deposition of Amit Bansal, remotely, using audio-visual conference technology, beginning at 9

  a.m. on July 27, 2020, and continuing thereafter from day to day until concluded, or at such other

  time and place as may be agreed to among counsel.

         The deposition shall be conducted upon oral examination before a court reporter, notary

  public, or other official authorized to administer oath under law, and will be recorded by

  stenographic, audio, audiovisual, video, and/or real-time computer means.




                                                  2
Case 1:18-cv-01689-CFC-SRF Document 293 Filed 07/13/20 Page 3 of 4 PageID #: 2089




                                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                            /s/ Megan E. Dellinger

                                            Jack B. Blumenfeld (#1014)
                                            Brian P. Egan (#6227)
                                            Megan E. Dellinger (#5739)
                                            1201 North Market Street
                                            P.O. Box 1347
  OF COUNSEL:                               Wilmington, DE 19899
                                            (302) 658-9200
  Jeanna M. Wacker                          jblumenfeld@mnat.com
  Christopher T. Jagoe                      began@mnat.com
  Thomas F. Fleming                         mdellinger@mnat.com
  Mira A. Mulvaney
  Sam Kwon                                  Attorneys for Plaintiffs
  Ashley Ross
  Christopher J. Citro
  Alina Afinogenova
  Matthew Lembo
  KIRKLAND & ELLIS LLP
  601 Lexington Avenue
  New York, NY 10022
  (212) 446-4679

  Bryan S. Hales
  James F. Hurst
  KIRKLAND & ELLIS LLP
  300 North LaSalle
  Chicago, IL 60654
  (312) 862-2000

  July 13, 2020




                                        3
Case 1:18-cv-01689-CFC-SRF Document 293 Filed 07/13/20 Page 4 of 4 PageID #: 2090




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 13, 2020, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on

  July 13, 2020, upon the following in the manner indicated:

  Adam V. Orlacchio, Esquire                                            VIA ELECTRONIC MAIL
  BLANK ROME LLP
  1201 North Market Street, Suite 800
  Wilmington, DE 19801
  Attorneys for Defendants Mankind Pharma Ltd. and Lifestar
  Pharma LLC

  Jay P. Lessler, Esquire                                               VIA ELECTRONIC MAIL
  BLANK ROME LLP
  The Chrysler Building
  405 Lexington Avenue
  New York, NY 10174
  Attorneys for Defendants Mankind Pharma Ltd. and Lifestar
  Pharma LLC



                                              /s/ Megan E. Dellinger
                                              ___________________________
                                              Megan E. Dellinger (#5739)
